DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 each recites the limitation "the one end of the housing" in lines 8, 10 and 9, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-9, 11, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bei (2017/0070125) in view of Becerra (10,536,047), and Tovkach (2018/0178907).
	With respect to Claim 1, Bei teaches a motor unit system (Figures 29-34, #300/400) for an unmanned vehicle (Figure 35, #100), comprising: a housing (defined by outer casings of #300 and #410, clearly seen) comprising a circular cross-section5; a bottom cover (440) connected to a first end (bottom end of housings #300/410) of the housing (housing of #300/410) and further configured for mounting (via arm #460) the motor unit system to the unmanned vehicle (100); a brushless direct current motor (300 – [0032]) located at a second end (upper end including section #300) of the housing opposite the first end (bottom end of housings #300/410) of the housing and comprising a shaft (Figure 12, #390) and a winding (defined by stator #332 coils), the shaft (390) extending from inside the housing to outside of the housing (clearly seen) through a hole (note hole accommodating shaft #390 in cover #311) at the 10one end (end defined by cover #440) of the housing or another end (end defined by cover #311) of the housing, the other end (end defined by cover #311) of the housing being opposite the one end (end defined by cover #440) of the housing; a motor controller (400) contained within the 15housing having unspecified components, wherein a weight of the motor unit is unspecified, but the motor unit (300) is designed to be lightweight so it does not significantly affect flight time of the UAV.  Bei fails to teach wherein the bottom cover is explicitly removably connected to the first end of the housing and comprising a plurality of mounting holes; and at least one motor sensor contained within the housing, wherein the weight of the motor unit system is from 150-200g.  Becerra teaches a similar motor system (Figures 1-5, #10/11) having a motor housing (72/54/26/28) configuration, wherein it is known to provide ends of the housing with a plurality of mounting holes in order to connect housing end walls (54/26/28) to a main housing casing (72) with fasteners, so as to facilitate enclosing and protecting the stationary assembly and rotatable assembly (i.e. stator/rotor motor components) (Col. 3, Lines 48-50), and when combined, teaches the bottom cover (Bei, end defined by cover #440) removably connected (via mounting holes/fasteners) to a first end of the housing, and comprising a plurality of mounting holes (clearly seen) configured for mounting the motor unit system to the unmanned vehicle (Bei, #100), when combined.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei, with the apparatus of Becerra so as to facilitate enclosing and protecting the stationary assembly and rotatable assembly (i.e. stator/rotor motor components) via mounting holes and associated fasteners.  Tovkach teaches wherein it is known to include sensor components on the printed circuit board UAV motor controller (of Bei #400, when combined) and at the electrical entry of the motor (Bei, #300, when combined) ([0080]), so as to measure/monitor power consumption, temperature and voltage of a power supply for the motor controller.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei, with the apparatus of Tovkach so as to measure/monitor power consumption, temperature and voltage of a power supply for the motor controller.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the weight of the motor unit system is from 150-200g, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, Bei is clearly concerned with the motor being light weight without specifying a weight range, and the claimed range would be obvious in order to make the motor light weight in the same way as Bei.
	With respect to Claim 2, Tovkach teaches wherein: the at least one motor sensor comprises a current sensor ([0080]).  
25	With respect to Claim 4, Tovkach teaches wherein: the at least one motor sensor comprises a temperature sensor ([0080]).  
	With respect to Claim 7, Tovkach teaches wherein: the at least one motor sensor comprises a temperature sensor ([0018]).  
	With respect to Claim 8, Bei teaches unmanned vehicle (Figure 35., #100) comprising: a frame (defined by frame of housing #210), one or more propulsion units (denoted as #310); a battery unit (defined by power supply which is not shown, but is clearly a battery as the device is a UAV and must also have a portable power supply the UAV device in Figure 35 – [0046]); and 25a motor unit system (Figures 29-34, #300/400), comprising: a housing (defined by outer casings of #300 and #410, clearly seen) comprising a circular cross-section5; a bottom cover (440) connected to a first end (bottom end of housings #300/410) of the housing (housing of #300/410) and further configured for mounting (via arm #460) the motor unit system to the unmanned vehicle (100); a brushless direct current motor (300 – [0032]) located at a second end (upper end including section #300) of the housing opposite the first end (bottom end of housings #300/410) of the housing and comprising a shaft (Figure 12, #390) and a winding (defined by stator #332 coils), the shaft (390) extending from inside the housing to outside of the housing (clearly seen) through a hole (note hole accommodating shaft #390 in cover #311) at the 10one end (end defined by cover #440) of the housing or another end (end defined by cover #311) of the housing, the other end (end defined by cover #311) of the housing being opposite the one end (end defined by cover #440) of the housing; a motor controller (400) contained within the 15housing having unspecified components, wherein a weight of the motor unit is unspecified, but the motor unit (300) is designed to be lightweight so it does not significantly affect flight time of the UAV.  Bei fails to teach wherein the bottom cover is explicitly removably connected to the first end of the housing and comprising a plurality of mounting holes; and at least one motor sensor contained within the housing, wherein the weight of the motor unit system is from 150-200g.  Becerra teaches a similar motor system (Figures 1-5, #10/11) having a motor housing (72/54/26/28) configuration, wherein it is known to provide ends of the housing with a plurality of mounting holes in order to connect housing end walls (54/26/28) to a main housing casing (72) with fasteners, so as to facilitate enclosing and protecting the stationary assembly and rotatable assembly (i.e. stator/rotor motor components) (Col. 3, Lines 48-50), and when combined, teaches the bottom cover (Bei, end defined by cover #440) removably connected (via mounting holes/fasteners) to a first end of the housing, and comprising a plurality of mounting holes (clearly seen) configured for mounting the motor unit system to the unmanned vehicle (Bei, #100), when combined.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei, with the apparatus of Becerra so as to facilitate enclosing and protecting the stationary assembly and rotatable assembly (i.e. stator/rotor motor components) via mounting holes and associated fasteners.  Tovkach teaches wherein it is known to include sensor components on the printed circuit board UAV motor controller (of Bei #400, when combined) and at the electrical entry of the motor (Bei, #300, when combined) ([0080]), so as to measure/monitor power consumption, temperature and voltage of a power supply for the motor controller.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei, with the apparatus of Tovkach so as to measure/monitor power consumption, temperature and voltage of a power supply for the motor controller.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the weight of the motor unit system is from 150-200g, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, Bei is clearly concerned with the motor being light weight without specifying a weight range, and the claimed range would be obvious in order to make the motor light weight in the same way as Bei.
	With respect to Claim 9, Tovkach teaches wherein: the at least one motor sensor comprises a current sensor ([0080]).  
25	With respect to Claim 11, Tovkach teaches wherein: the at least one motor sensor comprises a temperature sensor ([0080]).  
	With respect to Claim 14, Tovkach teaches wherein: the at least one motor sensor comprises a temperature sensor ([0018]).  
	With respect to Claim 15, Bei teaches a method of manufacturing a motor unit system (Figures 29-34, #300/400) for an unmanned vehicle (Figure 35, #100), comprising: providing a housing (defined by outer casings of #300 and #410, clearly seen) comprising a circular cross-section5; providing a bottom cover (440) connected to a first end (bottom end of housings #300/410) of the housing (housing of #300/410) and further configured for mounting (via arm #460) the motor unit system to the unmanned vehicle (100); providing a brushless direct current motor (300 – [0032]) located at a second end (upper end including section #300) of the housing opposite the first end (bottom end of housings #300/410) of the housing and comprising a shaft (Figure 12, #390) and a winding (defined by stator #332 coils), the shaft (390) extending from inside the housing to outside of the housing (clearly seen) through a hole (note hole accommodating shaft #390 in cover #311) at the 10one end (end defined by cover #440) of the housing or another end (end defined by cover #311) of the housing, the other end (end defined by cover #311) of the housing being opposite the one end (end defined by cover #440) of the housing; providing a motor controller (400) contained within the 15housing having unspecified components, wherein a weight of the motor unit is unspecified, but the motor unit (300) is designed to be lightweight so it does not significantly affect flight time of the UAV.  Bei fails to teach wherein the bottom cover is explicitly removably connected to the first end of the housing and comprising a plurality of mounting holes; and providing at least one motor sensor contained within the housing, wherein the weight of the motor unit system is from 150-200g.  Becerra teaches a similar motor system (Figures 1-5, #10/11) having a motor housing (72/54/26/28) configuration, wherein it is known to provide ends of the housing with a plurality of mounting holes in order to connect housing end walls (54/26/28) to a main housing casing (72) with fasteners, so as to facilitate enclosing and protecting the stationary assembly and rotatable assembly (i.e. stator/rotor motor components) (Col. 3, Lines 48-50), and when combined, teaches the bottom cover (Bei, end defined by cover #440) removably connected (via mounting holes/fasteners) to a first end of the housing, and comprising a plurality of mounting holes (clearly seen) configured for mounting the motor unit system to the unmanned vehicle (Bei, #100), when combined.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei, with the apparatus of Becerra so as to facilitate enclosing and protecting the stationary assembly and rotatable assembly (i.e. stator/rotor motor components) via mounting holes and associated fasteners.  Tovkach teaches wherein it is known to include sensor components on the printed circuit board UAV motor controller (of Bei #400, when combined) and at the electrical entry of the motor (Bei, #300, when combined) ([0080]), so as to measure/monitor power consumption, temperature and voltage of a power supply for the motor controller.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei, with the apparatus of Tovkach so as to measure/monitor power consumption, temperature and voltage of a power supply for the motor controller.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the weight of the motor unit system is from 150-200g, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, Bei is clearly concerned with the motor being light weight without specifying a weight range, and the claimed range would be obvious in order to make the motor light weight in the same way as Bei.
	With respect to Claim 16, Tovkach teaches wherein: the at least one motor sensor comprises a current sensor ([0080]).  
25	With respect to Claim 18, Tovkach teaches wherein: the at least one motor sensor comprises a temperature sensor ([0080]).  
Claims 3, 5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bei (2017/0070125) in view of Becerra (10,536,047), and Tovkach (2018/0178907), as applied to claims 2, 4, 9, 11, 16 and 18 above, and further in view of Shahi (2016/0365818).
	With respect to Claims 3, 5, 10, 12, 17 and 19, Bei, Becerra and Tokvach are relied upon for the reasons and disclosures set forth above.  Becerra further teaches the motor unit system further comprising: 20a connector (See Figures 305, #201) accessible through an opening (opening clearly seen) in the housing (54), the connector (201) comprising a pair of contacts (clearly seen) electrically coupled to the motor controller (11/200/210) at a control input of the motor controller (11/200/210) (Col. 4, Lines 8-14).  Tokvach further teaches wherein a current or temperature sensor ([0080]) integrated into the housing, such that the engine temperature can be reported “to the outside” via a cable/connector ([0081]), which can be an electrical/wired interface ([0009]).  Bei, Becerra and Tokvach fail to explicitly teach wherein the connector (i.e. cable of Tokvach) is accessible through the opening in the housing, such that the connector comprises an additional contact electrically coupled to the motor sensor.  Shahi teaches wherein it is known to provide a connector element configured to receive and/or relay signals for an array of different sensor elements so as to communicate relevant sensor information to an external destination, said connector being accessible through the opening in the housing, such that the output signal may be used to control one or more aspects of operation of the larger system (which the motor is part of) ([0027]) in the same way as Tokvach.  Because Tokvach teaches the concept of a connector having an additional contact electrically coupled to the motor sensor without showing how the contact is constructed, and Shahi teaches a similar connector having an additional contact electrically coupled to the motor sensor in the form of an interface module (i.e. a connector) which is constructed to fit into a generic opening in the motor control subassembly/housing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei as modified, with the apparatus of Shahi so as to provide an interface module/connector which is constructed to fit into a generic opening in the motor control subassembly/housing in order to facilitate communication of sensor (i.e. temperature sensor in both Tokvach and Shahi) information to a location external of the motor unit system.
Response to Arguments
Applicant’s arguments with respect to claims 1-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner considers the obvious combination of Bei, Becerra, Yamasaki, Asao and Shahi to teach all of the limitations as claimed by Applicant.  The new grounds of rejection is considered to be fully responsive to all arguments raised by Applicant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837